Dismissed and Opinion Filed December 14, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00857-CV

                                  VILIA RIOS, Appellant
                                           V.
                              MO & ASSOCIATE LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03194-E

                              MEMORANDUM OPINION
                           Before Justices Bridges, Evans, and Schenck
                                   Opinion by Justice Bridges
       This appeal concerns forcible detainer of premises. By order dated October 5, 2016, we

notified appellant the appeal would be submitted without the reporter’s record and we ordered

her to file her brief no later than November 4, 2016. When appellant had not filed her brief by

November 7, 2016, we sent written notice to appellant that the brief must be filed within ten

days. We cautioned appellant that failure to file the brief by the specified time would result in

dismissal of the appeal without further notice. To date, appellant has not filed the brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
160859F.P05                                         JUSTICE
                                      S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VILIA RIOS, Appellant                             On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-16-00857-CV        V.                      Trial Court Cause No. CC-16-03194-E.
                                                  Opinion delivered by Justice Bridges.
MO & ASSOCIATE LLC, Appellee                      Justices Evans and Schenck participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered December 14, 2016.




                                            –2–